Appeal by the defendant from a judgment of the Supreme Court, Westchester County (McMahon, J.), convicting him of robbery in the first degree (three counts), robbery in the second degree (three counts), grand larceny in the second degree (two counts), grand larceny in the third degree (two counts), and criminal use of a firearm in the first degree (three counts), upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The record supports the hearing court’s determination that the photographic array utilized by the police was not composed or presented in a suggestive manner (People v Burwell, 26 NY2d 331; People v Edwards, 115 AD2d 657; People v Logan, 25 NY2d 184, cert denied 396 US 1020; People v Rodriguez, 64 NY2d 738; People v Andersen, 118 AD2d 716). The record also supports the alternate determination by the hearing court that the witnesses’ recollection of the persons *788who committed the robbery had a . source independent of any photographic procedure (see, People v Adams, 53 NY2d 241; People v Papile, 113 AD2d 776, lv denied 66 NY2d 921). Mangano, J. P., Spatt, Niehoff and Harwood, JJ., concur.